Citation Nr: 0329973	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  02-12 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for service-connected 
bilateral pes planus with traumatic arthritis in both great 
toes, currently evaluated as ten (10) percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to 
December 1992.
This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in March 2002, which denied an increased rating for 
service-connected bilateral pes planus with traumatic 
arthritis in both great toes, currently evaluated as ten (10) 
percent disabling.  

The Board notes that the RO initially denied service 
connection for a "foot condition" in February 1994.  Later, 
in August 1999, the RO granted service connection for 
bilateral pes planus, and awarded a 10 percent evaluation for 
the disability, which included traumatic arthritis in both 
great toes.  The effective date of the rating was March 10, 
1999.  Subsequently, in March 2002, the RO determined that 
the veteran's bilateral pes planus remained at 10 percent 
disabling.  The March 2002 decision gave rise to the instant 
appeal.  In an "Informal Hearing Presentation" dated in 
April 2003, Veterans of Foreign Wars of the United States 
(VFW), on behalf of the veteran, apparently maintains that 
the RO's 1994 decision denying service connection for a 
"foot condition" constitutes a clear and unmistakable 
error.  See page 2 of VFW's Presentation.  The Board refers 
the "clear and unmistakable error" issue to the RO for 
consideration.               


FINDINGS OF FACT

1.  The veteran's service-connected bilateral pes planus is 
manifested by generalized, subjective complaints of pain, 
without specificity as to the extent or severity of pain 
associated with various activities.  

2.  There is no objective evidence of functional loss or 
limitation of motion attributable to the service-connected 
disability of the feet.

3.  X-ray evidence shows that the veteran has mild hallux 
valgus in the first metatarsal phalangeal joint of the right 
foot, and mild degenerative arthritis at bilateral first 
metatarsal phalangeal joints.  There are no other 
abnormalities in either foot. 
  
CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent 
for service-connected bilateral pes planus (with arthritis in 
both great toes) were not met.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.57, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5276 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5106, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, such as the one 
in the present case, as well as any claim not decided as of 
that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002).  There is no issue 
in this case as to providing an appropriate application form, 
or as to the completeness of the application.  In a letter 
dated in November 2001, the RO advised the veteran of the 
VA's duty to notify him of VCAA provisions and explained what 
the RO would do to assist him in developing his claim.  The 
letter explained what evidence he must provide to 
substantiate his claim, where and when to send evidence, and 
how long a decision on the claim likely would take.  It 
advised him that the RO had requested his records from 
treatment at VA facilities, and that he would be contacted 
soon thereafter to schedule a VA examination in connection 
with the claim.  It also asked the veteran to provide signed 
authorization forms to permit release of treatment records 
from private physicians directly to the RO.  The veteran also 
has been advised of the provisions of VCAA and VA regulations 
implementing VCAA by the Statement of the Case (SOC) issued 
in June 2002.  The Board accordingly finds that VA has 
fulfilled its duty-to-notify obligations consistent with the 
VCAA and Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  This duty 
has been satisfied.  In particular, it is noted that the 
records of any and all treatment cited by the veteran, 
including those from private physicians and VA facilities, 
have been sought by VA.  There is no relevant evidence that 
has not been associated with the veteran's claims folder, nor 
did the veteran advise VA of the availability of any 
additional evidence subsequent to June 2002, after the 
issuance of the SOC.  In addition, he was given appropriate 
VA examination pursuant to the development of his claim.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the veteran under Bernard v. Brown, 
4 Vet. App. 384 (1993).   

II.  Increased Rating for Service-Connected Bilateral Pes 
Planus with Traumatic Arthritis in Both Great Toes 
      
The degree of impairment resulting from a disability is a 
factual determination and current severity of the disability 
is the primary focus in such cases.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994).  The severity of a service-
connected disability is determined by a schedule of ratings 
of reductions in earning capacity from specific injuries or a 
combination of injuries.  The ratings are based, as far as 
practicable, upon the average impairments of earning capacity 
resulting from such injuries in civilian occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, VA Schedule 
for Rating Disabilities (2003).  

Diagnostic codes in VA regulations identify various 
disabilities and assign disability ratings for them.  See 38 
C.F.R. Part 4 (2003).  Where there is a question as to which 
of two ratings should be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
Functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the veteran undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little-used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. § 4.40 (2003); DeLuca v. 
Brown, 8 Vet. App. 202, 205 (1995).  It is important to note 
that an evaluation may be based on either actual limitation 
of motion or the functional equivalent of limitation of 
motion due to less or more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  See 38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  However, the Board notes that the provisions of 
38 C.F.R. §§ 4.40 and 4.45 should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996). 

The Board further notes that the intent of the VA's rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  More 
specifically, the rating schedule is intended to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2003).
  
Further, when a Diagnostic Code does not subsume 38 C.F.R. §§ 
4.40 and 4.45, the provisions of Sections 4.40 and 4.45 are 
for consideration, and the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  See DeLuca v. Brown, 8 
Vet. App. at 206.  Thus, it is possible for a veteran to have 
separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes.  
The critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition, so as to result in pyramiding.  See Esteban v. 
Brown, 6 Vet. App. 296, 261-62 (1994).

Pes planus is commonly known as "flat feet."  As an initial 
matter, congenital pes planus should be distinguished from 
acquired pes planus.  Pes planus, with depression of the 
arch, but no evidence of abnormal callosities, areas of 
pressure, strain or demonstrable tenderness, is a congenital 
abnormality and is not compensable.  As for acquired pes 
planus, depression of the longitudinal arch, or the degree of 
depression, is not the essential feature.  Rather, for 
acquired pes planus, the focus is on anatomical changes, as 
compared to normal, in the relationship of the foot and leg, 
particularly to the inward rotation of the superior portion 
of the os calcis, medial deviation of the insertion of the 
Achilles tendon, the medial tilting of the upper border of 
the astragalus.  This is an unfavorable mechanical 
relationship of the parts.  A plumb line dropped from the 
middle of the patella falls inside of the normal point.  The 
forepart of the foot is abducted, and the foot everted.  The 
plantar surface of the foot is painful and shows demonstrable 
tenderness, and manipulation of the foot produces spasm of 
the Achilles tendon, peroneal spasm due to adhesion about the 
peroneal sheaths, and other evidence of pain and limited 
motion.  The symptoms should be apparent without regard to 
exercise.  In severe cases of acquired pes planus, there is 
gaping of bones on the inner border of the foot, and rigid 
valgus position with loss of the power of inversion and 
adduction.  Exercise with undeveloped or unbalanced 
musculature, producing chronic irritation, can be an 
aggravating factor.  In the absence of trauma or other 
definite evidence of aggravation, service connection is not 
in order for pes cavus, which is a typically congenital or 
juvenile disease.  38 C.F.R. § 4.57 (2003).

The service medical records in this case shows that the 
veteran's feet were found to be normal upon service entrance, 
but bilateral pes planus was noted some time during service 
(see radiology evidence dated in August 1992).  Thus, the 
Board notes that the veteran's bilateral pes planus is not 
congenital, but would be considered acquired, within the 
meaning of 38 C.F.R. § 4.57 (2003).  

VA evaluates the severity of service-connected, acquired pes 
planus in accordance with criteria in 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2003).  Acquired pes planus, bilateral 
or unilateral, will be rated as 10 percent disabling when 
moderate, with the weight-bearing line over or medial to the 
great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet.  A 30 percent rating will 
be assigned when acquired pes planus is bilateral and severe, 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities.  A 50 percent rating will be assigned when 
acquired pes planus is bilateral and pronounced, with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  A zero percent rating will be assigned 
for mild symptoms of pes planus, which are relieved by arch 
supports.    

In addition, given that the veteran was found to have 
arthritic great toes, diagnostic criteria specifically 
pertaining to arthritis are relevant here.  Under 38 C.F.R. § 
4.71a, Diagnostic Code 5010, traumatic arthritis (as 
substantiated by X-ray findings) is evaluated as degenerative 
arthritis in accordance with Diagnostic Code 5003.  

Having discussed the laws and regulations applicable to this 
case, the Board now turns to the evidence in the record, with 
a focus on more recent medical records pertaining to the 
claimed disability, to determine whether a rating higher than 
10 percent is warranted for service-connected pes planus with 
arthritic great toes.      

The veteran was treated at the VA facility in Jackson, 
Mississippi, from late 1997 to 2002 for various problems.  An 
examination report dated in early August 1999 provides a 
diagnosis of pes planus with mild degenerative arthritis at 
bilateral first metatarsal phalangeal joints.  X-rays of the 
feet taken on the day of the examination showed some 
flattening of the longitudinal arches on both feet.  Minimal 
degenerative changes were noted at the first metatarsal 
phalangeal joint bilaterally.  No other abnormalities were 
noted on either foot.   

Subsequently, the veteran was examined by VA in mid-November 
2001.  A report of this examination provides that the veteran 
indicated a desire to return to service (also expressed 
elsewhere in the record - see notice of disagreement dated in 
March 2002) and that he believed he needed arch supports.  He 
denied foot pain on the day of the examination.  He reported 
prior foot pain generally, but declined to specify the extent 
of pain as associated with various types of activities.  The 
report noted no appearance of distress, and documented a 
normal gait.  The veteran's "station appear[ed] to be with 
mild loss of plantar arch bilaterally."  He walked on his 
heels and toes without difficulty, and performed squats and 
rose without complaint.  There was good balance on one lower 
extremity.  The veteran apparently had no difficulty putting 
on, or taking off, shoes and socks.  The skin on the medial 
aspect of both great toes appeared to have thickened, with 
more thickening on the right toe than on the left.  

The November 2001 examination also included separate 
evaluations of each foot and ankle.  As for the right foot, 
the examiner noted that most of the skin on the plantar 
surface of the right foot was yellowish.  Small, "somewhat 
tender" calluses were seen under the third, fourth, and 
fifth metatarsophalangeal joints.  The right great toe was 
tender at the metatarsophalangeal joint, both medially and 
superiorly.  Sensory function was intact.  No vascular skin 
changes were noted.  No tightness or tenderness on the heel 
cord or on the plantar surface of the right foot was noted.  
As for the range of motion in the right foot/ankle, 
dorsiflexion of the ankle was 20 degrees actively and 
passively; plantar flexion of the ankle was 45 degrees 
actively and passively (which are within the normal range - 
see 38 C.F.R. § 4.71, Plate II).  Inversion was 30 degrees; 
eversion was 5 degrees actively, and 10 degrees passively.  
No instability was noted for the inversion/eversion stress 
test.  Hallux valgus was noted on the right foot, at 20 
degrees.      

As for the left foot, there was mild tenderness under the 
fourth metatarsophalangeal joint, where a small callus was 
seen.  There was thickness on the skin of the medial aspect 
of the left great toe.  The first metatarsophalangeal joint 
had mild tenderness.  The skin under the heel was yellowish.  
The veteran complained of tender calluses.  No swelling was 
noted.  There was no tenderness on the plantar surface, and 
no tightness in the heel cord.  

As for the range of motion in the left foot/ankle, there was 
15 degrees in dorsiflexion of the ankle actively and 20 
degrees passively; plantar flexion of the ankle was 35 
degrees actively and 40 degrees passively.  Both are within 
normal ranges.  See 38 C.F.R. § 4.71, Plate II.  Inversion 
was 30 degrees; and eversion was 10 degrees both actively and 
passively.  The inversion/eversion stress test noted no 
instability.  Hallux valgus was noted at 12 degrees.  

The November 2001 report further noted that the veteran 
functioned independently with respect to daily activities, 
and ambulated without assistance.  There was no evidence of 
loss of balance or incoordination.  

X-rays of the feet and ankles were taken in mid-November 
2001.  There was "mild hallux valgus with very mild 
degenerative changes in the first MP [metacarpal phalangeal] 
joint" of the right foot.  There were no other abnormalities 
noted in either foot.  As for the ankles, the X-rays showed 
"well preserved ankle mortis bilaterally."  There was a 
small osteophyte "just distal to the lateral malleolus on 
the right [ankle]" and a small osteophyte "arising from the 
posterior aspect of the talus on the left [ankle]."  The 
subtalar joint was well preserved bilaterally, and no other 
soft tissue or bony abnormality was noted.    
    
Later, in mid-April 2002, the veteran was seen at the Jackson 
VA facility for a routine follow-up evaluation.  At this 
examination, he had no new complaints, but again indicated 
his desire to re-enter service, stating that he needed to 
"rebuild his arc[hes]" and lose weight (47 pounds) before 
he could do so.  He believed that he needed "arc[h] supports 
for shoes."  

To warrant the next higher rating of 30 percent for bilateral 
pes planus, the Board must find "severe" symptoms, 
evidenced by marked deformity, pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.  Here, the April 2002 examination 
report, the most recent evidence in the record pertaining to 
the claimed disability, is devoid of subjective complaints 
about his feet, which suggests that the results of the prior 
examination (in November 2001) are substantially reliable 
indicators of the extent of the disability.  

The November 2001 examination revealed no evidence that the 
veteran experienced difficulty ambulating.  He was observed 
to have a normal gait.  The veteran functioned independently 
with respect to daily activities (for example, he was able to 
put on and take off his shoes and socks without difficulty).  
He appeared to be coordinated and maintained his balance.  
There was no evidence of severe swelling or tenderness 
anywhere on either foot, and any calluses noted were small.  
There was "mild" loss of plantar arches on both feet.  X-
rays from November 2001 state that mild hallux valgus was 
noted on the right foot only, with no other abnormalities on 
either foot.  Importantly, the veteran did not report severe 
foot pain.  In fact, the veteran apparently stated that he 
had no foot pain on the day of the November 2001 examination, 
and declined to specify degrees of pain associated with 
particular activities.  These findings are not consistent 
with the criteria required for the next higher evaluation of 
30 percent.  

The Board notes that the RO's August 1999 decision granting 
service connection for bilateral pes planus and awarding a 10 
percent evaluation for arthritic great toes was based upon 
Diagnostic Code 5010, without a separate evaluation for pes 
planus under Diagnostic Code 5276.  The Board is of the 
opinion that the RO's decision in this regard was appropriate 
and that the 10 percent rating assigned here is commensurate 
with all of the evidence in the record, which indicate 
"mild" symptoms of pes planus, with mildly arthritic great 
toes.  "Mild" symptoms of pes planus, without evidence of 
limitation of motion, would warrant a zero percent rating 
under Diagnostic Code 5276.  Taking into account evidence of 
mildly arthritic great toes and some subjective complaints of 
foot pain, a 10 percent rating under Diagnostic Code 5010 
appears to have been an appropriate evaluation here.  (Note 
that even a complete amputation of the great toe (without 
metatarsal involvement) would be assigned a 10 percent 
evaluation under Diagnostic Code 5171.)  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that a rating in excess of 10 percent 
for service-connected bilateral pes planus (with arthritis in 
both great toes) is not warranted.  


ORDER

An increased rating higher than 10 percent for bilateral pes 
planus (with traumatic arthritis of both great toes) is 
denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



